UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7709



JASON L. SMITH,

                                            Plaintiff - Appellant,

          versus

PAMELA HOLCOMB; JIM DOOLEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-359-R)


Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jason L. Smith, Appellant Pro Se. Stacey Rae Moreau, WILLIAMS,
STILWELL, MORRISON, WILLIAMS & LIGHT, Danville, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason L. Smith appeals the magistrate judge's* order granting
Defendants summary judgment and denying relief on his 42 U.S.C.

§ 1983 (1994) complaint. We have reviewed the record and the magis-

trate judge's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Smith v. Holcomb,
No. CA-95-359-R (W.D. Va. Oct. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




    *
      This case was presented to a United States Magistrate Judge
pursuant to the consent of the parties entered under the authority
of 28 U.S.C. § 636(c) (1994).

                                2